                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:19-CV-339-DCK

 LATEASHA WALKER,                                     )
                                                      )
                Plaintiff,                            )
                                                      )
    v.                                                )       ORDER
                                                      )
 LIFE INSURANCE COMPANY OF NORTH                      )
 AMERICA; KINETIC CONCEPTS, INC.;                     )
 and KCI WELFARE BENEFIT PLAN,                        )
                                                      )
                Defendants.                           )
                                                      )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 24) filed by H. Bernard Tisdale III, concerning René E. Thorne

on November 20, 2019. René E. Thorne seeks to appear as counsel pro hac vice for Defendants

Kinetic Concepts, Inc. and KCI Welfare and Benefits Plans. Upon review and consideration of

the motion, which was accompanied by submission of the necessary fee and information, the Court

will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 24) is GRANTED. René E. Thorne

is hereby admitted pro hac vice to represent Defendants Kinetic Concepts, Inc. and KCI Welfare

and Benefits Plans.

         SO ORDERED.

                                  Signed: November 20, 2019
